
	

114 HJ 59 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Army Corps of Engineers and the Environmental Protection Agency relating to the definition of “waters of the United States” under the Clean Water Act.
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Smith of Nebraska introduced the following joint resolution; which was referred to the Committee on Transportation and Infrastructure
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Army Corps of Engineers and the Environmental Protection
			 Agency relating to the definition of waters of the United States under the Clean Water Act.
	
	
 That Congress disapproves the rule submitted by the Army Corps of Engineers and the Environmental Protection Agency relating to the definition of waters of the United States under the Clean Water Act (80 Fed. Reg. 37053), and such rule shall have no force or effect.
		
